Citation Nr: 1524019	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for residuals of frostbite of the hands and feet, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for dental trauma, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for residuals of a jaw injury, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a nasal fracture, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a low back disorder, and if so, whether service connection is warranted.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for an atrioventricular (AV) block, and if so, whether service connection is warranted.

7.  Entitlement to service connection for right shoulder degenerative joint disease (DJD).

8.  Entitlement to service connection for a neurological condition of the upper and lower extremities.

9.  Entitlement to service connection for macrocytic anemia or other blood disorder.

10.  Entitlement to a compensable evaluation for nodular basal cell carcinoma of the left nasolabial fold.

11.  Entitlement to an evaluation in excess of 10 percent for nodular basal cell carcinoma of the central chest, status post excision.


REPRESENTATION

Appellant represented by:	Diane E. Sapp, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant, his Son, and Mr. RH



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from November 1953 to December 1964, to include a period of temporary assignment to the Central Intelligence Agency (CIA) from May 1963 to December 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and September 2012 rating decisions by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran, his son, and a friend testified at a March 2015 hearing held before the undersigned Veterans Law Judge via videoconference from the St. Paul, Minnesota, RO; a transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for a neurological condition of the extremities  and a blood disorder, as well as evaluation of nodular basal cell carcinomas, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Claims of service connection for residuals of frostbite, dental trauma, a jaw injury, a nasal fracture, a low back disability, and an AV block were most recently denied in a May 2005 Board decision, which found no nexus to service, and which was affirmed by a September 2007 decision by the United States Court of Appeals for Veterans Claims (the court or CAVC).

2.  Evidence received since September 2007 has been previously considered by agency decision makers and is cumulative and redundant of evidence already of record.

3.  The Veteran did not sustain a right shoulder injury in service.

4. Right shoulder DJD was not first manifested on active duty or within the first post-service year, and is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  The May 2005 Board decision denying service connection for residuals of frostbite, dental trauma, a jaw injury, a nasal fracture, a low back disability, and an AV block is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The criteria for reopening previously denied claims of service connection for residuals of frostbite, dental trauma, a jaw injury, a nasal fracture, a low back disability, and an AV block are not met.  38 U.S.C.A. §§ 5107, 5108 (2014); 38 C.F.R. §§ 3.102, 3.156 (2014).

3.  The criteria for service connection of right shoulder DJD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  April 2011, May 2011, August 2011, April 2012, August 2012, and March 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); VAOGCPREC 6-2014.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has stated that additional records may be available from the Mary Ferrell Foundation (MFF), and has submitted memorandum showing that a "Box 40" at that location contains various CIA memoranda which reference the Veteran.  However, MFF charges for copies of its records, and VA cannot therefore secure them.  The Veteran was informed of such in May 2012 correspondence and advised that he would have to obtain the records and submit them himself.  He has not done so.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted on the right shoulder in December 2011.  The examiner reviewed the claims file, made all necessary clinical findings, and provided the requested nexus opinion with a clearly stated rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate for adjudication.

At the Veteran's March 2015 hearing, the undersigned discussed the elements of the claims on appeal, and obtained additional information concerning the Veteran's contentions.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). Neither the Veteran nor his attorney representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material

The Board notes that following the May 2005 decision which denied service connection for residuals of frostbite, dental trauma, a jaw injury, a nasal fracture, a low back disability, and an AV block, the claims file reflects that some additional service department records were received.  Regulations provide that when relevant service department records are obtained at any time after VA issues a decision, the matters must be reconsidered, not reopened.  38 C.F.R. § 3.156(c).  The RO in June 2006 issued a rating decision noting the receipt, and finding that the records were not relevant to the issues on appeal.  They did not reference those conditions; the Veteran did not appeal this rating.  The Board agrees with the RO determination, and further notes that the majority are duplicative of records already associated with the claims file.  Therefore, consideration of reopening of previously denied claims is appropriate under 38 C.F.R. § 3.156(a).

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Here, the Board issued a May 2005 rating decision denying service connection for residuals of frostbite, dental trauma, a jaw injury, a nasal fracture, a low back disability, and an AV block.  The Veteran appealed these decisions to the CAVC, which in a September 2007 decision affirmed the Board's decision in its entirety.  Therefore, the Board decision is final.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for the sought conditions was denied by the Board on the grounds that no nexus was shown between any current disability and service.

	Dental Trauma, Jaw Injury, Nasal Fracture, Low Back

Since September 2007, and indeed since May 2005, the Veteran has submitted no new evidence.  He has instead repeated his central allegation of injury in a boat accident in June 1963.  He maintains he was thrown through a boat windscreen while working covert operations off the coast of Cuba for the CIA as part of the JMWAVE project.  

This allegation was fully considered at the time of the May 2005 decision.  Repetition of the assertion, by the Veteran in correspondence, in testimony, or in several self-published books, or by his friends and family based on what he has told them in the past is not new.  It is cumulative and redundant of the evidence already of record.  The Board notes that the Veteran and his attorney have repeatedly referred to the May 2005 adjudication, referencing the facts established at that time and arguing that the Veteran's statements were not properly weighed.  This is the same argument raised before, and rejected by, the CAVC in September 2007.  

The Veteran has not submitted any documentary evidence or made any new assertion in support of the allegation.  He has merely reasserted his prior submissions, or physically resubmitted them.  The Board acknowledges that his allegations of documents in Box 40 at the MFF is potentially relevant, but all possible actions to secure those records have been taken, without success.  No additional development is triggered.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Ultimately, as the Veteran was informed in May 2012, it was his responsibility to ensure that the records, for which payment was required, were submitted to VA.  The abstracts of the documents, showing nothing more than that he was referenced in connection with the CIA's JMWAVE project, are not new.  His involvement was already known and acknowledged.  There is nothing in his submission which shows or even implies information regarding a 1963 boating accident or physical injuries.  

Other evidence associated with the file since May 2005 is related to claims of service connection for or evaluation of other conditions.  While these records at times reference the Veteran's claimed disabilities, the fact of disabilities was previously established.  Such information is not material.

No new and material evidence having been received, reopening of the previously denied claims is not warranted.

	Frostbite

Similarly, the Veteran has continued to repeat his allegations of cold injury in service during winter training.  In May 2005, the Board considered the Veteran's reports that he had a skin disorder of the hands and feet resulting from frostbite and exposure to toxins in service.  He has not submitted additional documents or made additional allegations in support of his assertion.  These allegations were fully considered in May 2005.  Nothing stated since that time gives rise to any need for further investigation or development.  The claim cannot be reconsidered on the same basis and evidence as the prior adjudication.  

No new and material evidence having been received, reopening of the previously denied claim is not warranted.

	AV Block

The Veteran previously alleged that his diagnosed AV block is related to exposure to toxic chemicals during service.  He cited materials at the Chemical Corps School at Fort McLellan, as well as during his service with the CIA and alleged exposure to herbicides.  The Board determined in May 2005 that there was insufficient evidence of a nexus between his current disability and an injury, disease or event in service.  

As with the claims discussed above, the Veteran has in connection with his attempt to reopen merely repeated his allegations and referred back to prior submissions and factual findings.  Nothing new has been provided; his arguments and presentations are cumulative and redundant of those previously considered.

Accordingly, as no new and material evidence has been received, reopening of the previously denied claim is not warranted.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  DJD (arthritis) is a listed chronic disease, with a presumptive period of one year following separation from service.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records include no findings of or complaints related to the right shoulder.  At the November 1964 separation examination, the Veteran reported only a history of low back pain, with no current problems.

He now alleges that he purposefully omitted references to the injury at separation so as to not interfere with future CIA or military opportunities.  The Board finds this argument to not be credible.  The Veteran alleges that he sustained the injury in a June 1963 boat accident, when he was propelled through a windscreen and sustained a number of injuries.

The Board finds such accident did not occur.  There are no contemporaneous documents or reports regarding any such incident; while the Veteran maintains that the CIA has sanitized his records and failed to release records which would support him, the Board notes that there are, regardless of the CIA, troubling inconsistencies in the record.  For example, the Veteran reported a broken nose and jaw injury, as well as facial lacerations.  However, there is no indication in service records that he ever appeared injured, and no doctor has since noted evidence of past such injuries.  Further, the Veteran stated that his two front teeth were knocked out in the accident, but service records document that they were missing as of 1957; it appears they were lost to an unknown cause in 1955.  This is at least six years prior to the alleged accident.  The Veteran's allegations regarding the boat accident are not credible in light of this very clear contradiction of his account of one of his reported central injuries.

The Veteran has argued that his claim for service connection for posttraumatic stress disorder (PTSD) is based upon the boat accident, and hence VA is bound by that concession.  Review of other record, including the rating decision which granted the benefit and the examination upon which the grant was based, make clear that such is not the case.  A parachuting incident was conceded, as were other aspects of the CIA operation.  The boat accident was not established and did not underlie the diagnosis.

Service records at separation make no reference to any clinical findings which support the allegation.  While the Veteran may have remained silent, the Board finds it troubling that no physical anomalies were noted by the examiner on what appears to otherwise be a fairly extensive examination.  This is highly probative evidence against the claim.

Further, there are no records of any treatment or complaint for many years after service.  Again, the Veteran maintains he dealt with the problem alone, without treatment, for the sake of his private pilot's license and livelihood.  However, post-service injuries are documented in 1976 (fractured playing hockey), and again in 1992 (rotator cuff tear).  He avers that these only aggravated a pre-existing condition, but VA treatment records from October 2002 show that at that time he dated his pain to only 1992, and not to service or even to his fracture in 1976.

Moreover, in October 1991 and December 1992, private treating doctors noted a left arm and back nerve problem, as well as right knee complaints, and stated that the Veteran was otherwise in excellent health with no other abnormalities noted on complete physical examinations.  These work-ups were in connection with the Veteran's attempts to retain his pilot's license.  In light of the post-service records contradicting his current allegations of long-standing (since service) right shoulder problems, the statements regarding continuity since service are found to not be credible.

The Veteran was examined in connection with the right shoulder claim in December 2011.  The examiner reviewed the claims file extensively, recounted the documented medical history, and noted the Veteran's reports.  Based on x-rays and physical examination, she diagnosed DJD of the right shoulder and documented associated functional impairments.  She then opined that the disability was less likely than not caused by military service.  She attributes the current disability in its entirety to the post-service injuries, age, and chronic stress related to post-service athletics.  She reasoned that the service records were devoid of any right shoulder complaints, injuries, or treatments.  She did consider the Veteran's lay reports of the boat accident but properly discounted them.  Instead she noted the fracture of the shoulder after service, as well as repeated denials of problems since service made by the Veteran when seeking treatment at other times.  She also noted that the Veteran had been quite competitive as an athlete after service, playing hockey, running, and snowshoeing.  "Therefore, I am unable to find any ongoing link between potential injury in military service from [a] boat accident as claimed by [the] Veteran and Veteran's current right shoulder [DJD]."  

The Board finds that the preponderance of the evidence is against the claim; there is no doubt to be resolved.  The Veteran did not sustain a right shoulder injury in service, and there is no nexus of any kind between service and the currently diagnosed disability.  The Veteran as a lay person is not competent to relate current right shoulder DJD to service as such is beyond the ability of a lay person to observe.  The VA examiner's opinion is the only competent evidence of record and the examiner found no relationship between the current disability and service.  Service connection for right shoulder DJD is not warranted.


ORDER

Reopening of a previously denied claim of service connection for residuals of frostbite is denied.

Reopening of a previously denied claim of service connection for dental trauma is denied.

Reopening of a previously denied claim of service connection for a jaw injury is denied.

Reopening of a previously denied claim of service connection for a nasal fracture is denied.

Reopening of a previously denied claim of service connection for a low back disability is denied.

Reopening of a previously denied claim of service connection for an AV block is denied.

Service connection for right shoulder DJD is denied.  


REMAND

Service Connection

Remand is required for compliance with VA's duties to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has alleged that his neurological problems of the upper and lower extremities, as well as a blood disorder, are related to exposure to chemicals in service, to include those at the Chemical Corps School at Fort McLellan, as well as alleging exposure to herbicides.  While herbicide exposure has not been shown, the Veteran's exposure to various chemicals has been established.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's allegations of nexus in combination with the showing of exposure meet the low threshold, and VA examinations are required.

Evaluations

The February 2012 rating decision included denials of increased evaluations for the Veteran's nodular basal cell carcinomas of the face and chest.  Based on unclear language in correspondence from the Veteran and from his attorney, the RO contacted him to ask if he was appealing the assigned ratings.  In August 2012, he very clearly stated he was.  Though he specified he was focused on the noncompensable rating for the nose, he also stated that this was related to other sites on his body.  Both ratings are therefore considered to be included in his notice of disagreement (NOD).

It appears based on review of the physical claims file and the electronic record that due to the transfer of the claims file between RO's for hearing, and the certification of the appeal to the Board, no further action has been taken on the skin claims.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Schedule the Veteran for a VA peripheral nerves examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify any diagnosed neurological conditions of the arms and legs, and clearly identify which limbs are affected by each.  For all diagnosed conditions, the examiner must opine as to whether such is at least as likely as not (50 percent probability or greater) related to military service, to include exposure to chemicals such as CN tear gas, chlorine, HD mustard, phosgene, HC smoke, and WP smoke.

A full and complete rationale is required for all opinions expressed.

2.  Schedule the Veteran for a VA hematologic examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify any diagnosed blood disorder; macrocytic anemia must be specifically addressed.  For all diagnosed conditions, the examiner must opine as to whether such is at least as likely as not (50 percent probability or greater) related to military service, to include exposure to chemicals such as CN tear gas, chlorine, HD mustard, phosgene, HC smoke, and WP smoke, or use of the drug mefloquine.

A full and complete rationale is required for all opinions expressed.

3.  Issue an SOC regarding the issues of increased evaluation for nodular basal cell carcinoma of the nose and chest.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


